Citation Nr: 1020805	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-30 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, variously diagnosed as schizophrenia, depressive 
disorder, anxiety, and mood disorder, and claimed as 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel
INTRODUCTION

The Veteran had active duty from January 1985 to December 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for a 
mood disorder claimed as anxiety and depression.  

Service connection for schizophrenia was previously denied by 
a March 1991 rating decision.  More recently, service 
connection for PTSD was denied in a January 2010 rating 
decision.  Claims for service connection for psychiatric 
disabilities, including PTSD, may encompass claims for 
service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  
Accordingly, the Board will address the Veteran's claim for 
service connection as being for all psychiatric disabilities 
of record; the issue is recharacterized accordingly.  

In April 2010, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.  


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints 
of, treatment for, or diagnosis of, any psychiatric 
disability or symptoms during active service.  

2.  The post-service medical evidence of record reveals 
diagnoses of numerous psychiatric disabilities including 
paranoid schizophrenia, depressive disorder, anxiety, and 
mood disorder.  

3.  There are post-service diagnoses of substance abuse 
including cocaine and alcohol dependence.  

4.  There is no diagnosis of PTSD.  

5.  There is no evidence that a psychosis became manifest 
within the first year after the Veteran separated from active 
service.  

6.  There is no evidence linking the Veteran's current 
psychiatric disabilities to active service or any incident 
during active service.  


CONCLUSION OF LAW

The criteria for service connection for service connection 
for a psychiatric disability, variously diagnosed as 
schizophrenia, depressive disorder, anxiety, and mood 
disorder, and claimed as PTSD have not been met.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304(f), 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
December 2006.  This notice substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim, the relative duties of VA and the claimant to obtain 
evidence, and the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has obtained service treatment records, and an extensive 
amount of VA treatment records.  VA has also assisted the 
appellant in obtaining evidence, and afforded him the 
opportunity to present hearing testimony, written statements 
and evidence.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Veteran has not been provided a VA Compensation and 
Pension examination in order to determine whether his claimed 
psychiatric disabilities are related to his military service.  
Nevertheless, none is required.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran had an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and (3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, there is 
no medical evidence of record showing that the Veteran had a 
diagnosis of any psychiatric disability in service, or that 
any claimed disorder may be related to any event in service.  
Additionally, there is no outstanding evidence to be 
obtained, by either VA or the veteran.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
There are diagnoses of paranoid schizophrenia of record, 
which is defined as being a psychosis.  38 C.F.R. § 3.384.  

Claims for service connection for a psychiatric disability, 
including PTSD, may encompass claims for service connection 
for all diagnosed psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet.App. 1, 5 (2009). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The following provisions apply to claims 
for service connection of PTSD diagnosed during service or 
based on specified in-service stressors: (1) If the evidence 
establishes a diagnosis of posttraumatic stress disorder 
during service and the claimed stressor is related to that 
service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor; (2) If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) & 
(2) (2009).

If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Fossie v. West, 12 Vet. App. 
1, 6 (1998).  If the veteran engaged in combat, and his 
stressors are consistent with combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C.A 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395.

"[W]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served in the Navy from January 1985 to February 
1987.  Service personnel records confirm that he served 
aboard the USS JASON (AR 8) from November 1985 to December 
1987.  In written statements, the Veteran has asserted that 
the ship was involved in a collision with another ship, 
resulting in one death while he was stationed aboard.  
Evidence submitted by the Veteran confirms this noncombat 
stressor occurred in February 1986.  In written statements 
and his April 2010 hearing testimony the Veteran asserted 
that he was treated for symptoms of anxiety while aboard the 
USS JASON.  He also testified that some of his medial records 
were "lost at sea" during this period of time.  

VA has obtained copies of the Veteran's service personnel 
records and service treatment records.  These records are 
complete.  They contain entrance and separation examination 
report along with treatment records spanning the Veteran's 
entire period of active service.  Review of the service 
treatment records does not reveal any complaints of, 
treatment for, or diagnosis of, any psychiatric disability or 
psychiatric symptoms during active service.  In November 
1987, separation examination of the Veteran was conducted.  
Psychiatric clinical evaluation was normal, with no 
abnormalities noted by the examiner.  On the accompanying 
report of medical history, the Veteran indicated "no" to 
questions that asked if he had depression or nervous trouble.  

No VA psychiatric Compensation and Pension examination of the 
Veteran has been conducted.  However, the Veteran receives VA 
mental health treatment; these records are extensive and date 
from 1990 to the present.  They reveal evaluation of, and 
treatment for, a variety of psychiatric disorders.  VA 
hospital records reveal that the Veteran required inpatient 
treatment in August and September 1990 with a diagnosis of 
cocaine and alcohol dependence.  In January 1991, he was 
again hospitalized for inpatient treatment at a VA hospital.  
This time he had symptoms of hearing voices.  The diagnosis 
was paranoid schizophrenia and cocaine abuse.  A July 1998 
treatment record indicates diagnoses of polysubstance abuse 
and "schizophrenia vs. substance inducted psychotic 
disorder."  

A November 2006 VA mental health triage note reveals the 
Veteran reported symptoms of anxiety, depression and 
substance abuse.  This records also notes symptoms of 
"PTSD/anxiety - - occasional nightmares."  This is the only 
medical record that mentions PTSD as a passing reported 
symptom manifesting as nightmares.  Ultimately, no diagnosis 
of PTSD was made.  Rather, substance dependence and mood 
disorder were indicated as Axis I psychiatric disorders.  A 
December 2006 VA mental health consultation report indicates 
a diagnosis of a history of cocaine dependence, alcohol 
dependence, mood disorder, and to rule out schizoaffective 
disorder.  This report specifically indicates that the 
Veteran's mental problems manifest when he is abusing cocaine 
and alcohol including experiencing psychotic symptoms such as 
paranoid delusions.  

A March 2007 VA treatment record indicates ongoing outpatient 
treatment for anxiety and depression.  A November 2008 
treatment record indicates diagnoses of cocaine dependence, 
alcohol dependence, paranoid schizophrenia, and depressive 
disorder.  A January 2009 treatment record reveals the same 
diagnoses.  

The preponderance of the evidence is against the Veteran's 
claim for service connection for a psychiatric disability.  
He has current diagnoses of a variety of psychiatric 
disorders including schizophrenia, depression, mood disorder, 
and substance dependence.  While the Veteran asserts that he 
was treated for symptoms of anxiety during service, there is 
no medical evidence to support this.  Rather, his service 
treatment records are complete and do not show any 
psychiatric treatment during service.  He was first diagnosed 
with psychiatric disorders in 1990, more than two and a half 
years after he separated from service.  There is no evidence 
to support that a psychosis became manifest within the first 
year after service.  There is no medical evidence of any 
diagnosis of any psychiatric disorder during service, and no 
medical evidence linking any current psychiatric disability 
to service.  To the extent that the Veteran claims service 
connection for PTSD, there is no diagnosis of that disability 
of record.  

The evidence of record reveals that the Veteran's predominant 
psychiatric diagnosis is cocaine and alcohol dependence and 
that many of this other symptoms of psychosis and depression 
manifest when he is abusing alcohol and drugs.  Direct 
service connection for drug and alcohol is prohibited.  See 
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2009).  

While the Veteran is not precluded from submitting evidence 
that may show that his drug and alcohol dependence is the 
result of, or secondary to, a service-connected disability, 
the Veteran is not service-connected for any disability.  See 
Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001.  

The preponderance of the evidence is against the claim for 
service connection for  a psychiatric disability, variously 
diagnosed as schizophrenia, depressive disorder, anxiety, and 
mood disorder, and also claimed as PTSD; there is no doubt to 
be resolved; and service connection is not warranted.  
ORDER

Service connection for a psychiatric disability, variously 
diagnosed as schizophrenia, depressive disorder, anxiety, and 
mood disorder, and claimed as PTSD, is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


